—Order, Supreme Court, Bronx County, entered October 7, 1976, insofar as it granted respondent-defendants’ cross motion for an order directing the examination before trial of the plaintiff and all codefendants, unanimously affirmed, with $40 costs and disbursements to respondents Martelli and Slattery Assoc. While the failure of the respondents to appear at the first scheduled examination may have been due to attorney error, the inconvenience to the appellants in having to appear for another examination is overbalanced by the prejudice to the respondents were they deprived of it. We find no abuse of the Special Term’s continuing discretionary power to direct another examination (Rose v Rose, 282 App Div 1028). Concur—Lupiano, J. P., Capozzoli, Lane, Markewich and Lynch, JJ.